DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments for claims 1-3 and 5-12 have been considered and is in condition for allowance.  Further, in regards to claims 17-20 a new ground of rejection in view of Vaughan, Jr. et al. has been incorporated into the current Office Action.


Allowable Subject Matter
Claims 1-16 are allowed.
With respect to claim 1, the prior art fails to teach in combination with the rest of the limitations in the claim: “by determining a secular dipole basis and extracting the series of dipole sources from the radial k-space MRI data based on the secular dipole basis; and identify an activation within the patient based on the series of dipole sources.”

With respect to claim 13, the prior art fails to teach in combination with the rest of the limitations in the claim: “a machine readable storage medium storing instructions; and a processor to execute the instructions to: receive radial k-space magnetic resonance imaging (MRI) data of a patient; generate a first subset of the radial k-space MRI data for a first time; generate a second subset of the radial k-space MRI data for a second time; determine a first series of dipole sources via direct dipole decomposition of the first subset; determine a second series of dipole sources via direct dipole decomposition of the second subset; and detect movement of the patient based on the first series of dipole sources and the second series of dipole sources.”


	Claims 2, 5, 7, 8 and 10-12 are allowable due to its dependency on claim 1; claim 3 is allowable due to its dependency on claim 2; claim 6 is allowable due to its dependency on claim 5; claim 9 is allowable due to its dependency on claim 8; claims 14 and 15 are allowable due to their dependencies on claim 13; claim 16 is allowable due to its dependency on claim 15.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Du (U.S. Publication No. 2009/0009167 A1) in view of Vaughan, Jr. et al. (U.S. Patent No. 7,598,739 B2).


	          With respect to claim 17, Du discloses a coil for a magnetic resonance imaging (MRI) system, the coil comprising: a transmit coil (the system 3014 includes an RF transmit coil, para 0109, Fig. 30); a receiver coil (see RF receive coil see para 0109; Fig. 3).
                      Du does not disclose a proton free polymer housing enclosing the transmit coil and the receiver coil.
                       Vaughan, Jr. et al. discloses a proton free polymer housing enclosing the transmit coil and the receiver coil (col. 4, lines 46-51).
                          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Du to include a proton free polymer housing enclosing the transmit coil and the receiver coil as taught by Vaughan, Jr. et al. to predictably use for its versatility.

                             With respect to claim 18, the combination of Du and Vaughan, Jr. et al. discloses the coil of claim 17, further comprising:
a first Q-spoiling and detuning circuit electrically coupled to the transmit coil (see Du para 0051, lines 1-8); and
a second Q-spoiling and detuning circuit electrically coupled to the receiver coil (see Du para 0051, lines 1-8).

                            With respect to claim 19, the combination of Du and Vaughan, Jr. et al. discloses the coil of claim 17, further comprising: a direct digitization module to receive analog signals from the receiver coil and convert the analog signals to digital signals (see Du para 0124, lines 1-6).

                              With respect to claim 20, the combination of Du and Vaughan, Jr. et al. discloses the coil of claim 19, further comprising:
a radio frequency (RF) (see Du para 0003, lines 1-4) switch between the receiver coil and the direct digitization module (see Du para 0124, lines 1-6), the RF switch controllable to pass the analog signals from the receiver coil to a selected one of a receiver chain and the direct digitization module (see Du RF receive coil see para 0109; Fig. 30).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHANA AKHTER HOQUE whose telephone number is (571)270-7543. The examiner can normally be reached Monday-Friday, 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHANA A HOQUE/Primary Examiner, Art Unit 2866